Title: To James Madison from Thomas Ewell, [6] September 1820
From: Ewell, Thomas
To: Madison, James


                
                    [Circular.]
                    Sir:
                    Washington, [6] September, 1820.
                
                I take the liberty of directing this to you, to ask your encouragement of an establishment designed to promote medical science, by the means of relieving the diseased poor around us. There is not in our country a population equal to that of this city and Georgetown, (exceeding twenty thousand,) which has not some medical institution for the relief of the sick. In addition to the number of poor common to such a population, there are many more arising from the resort of strangers to the seat of government. It is not to be denied, that many cases of severe suffering, even of death, have occurred, from the want of an Hospital in Washington.
                
                Although anxious to make this establishment, I am not unconscious that many philanthropists believe that hospitals have done more harm than good. But the fact is, that the injuries have proceeded from those who planned them. Splendid buildings have been erected, chiefly to display the vanity of the founders. It appears always to have been forgotten that the best means of relieving the sick is to accommodate them in the manner to which they have been accustomed. Instead, therefore, of a large house, of crowded rooms, generating and diffusing the foulest atmosphere, there should have been small and detached buildings, such as the inhabitants of hospitals are accustomed to at their homes. It is from this view that I propose to establish the Columbia Hospital, on some square convenient to the City and Georgetown, which shall be selected by the majority of the contributors.
                The regulations of the establishment will be such as are believed to be unexceptionable. Its government and use of funds are to be conducted exclusively by the clergymen of the county, who will monthly meet for the management. The medical department will be as exclusively under the direction of the regularly qualified physicians of the City and Georgetown; and every clergyman, physician, and contributor to the Hospital, shall have the right of ordering the admission of any sick person deemed a proper object.
                In order to add to the utility of this institution, a part of it will be assigned for a lying-in-hospital, where women will be instructed in the duties they should perform to each other in childbed; a school from which much good may be expected.
                Should you approve of this establishment, I hope you will be pleased to request the gentlemen of your particular acquaintance to join in the subscription, and to return this to me as soon as convenient. Respectfully, your obedient servant,
                
                    Thomas Ewell.
                
            